DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baddela et al. (US 20130063035 A1).

Regarding claim 1, Baddela teaches a multi-channel power supply system (FIG. 5, 7) comprising: 
a power supply circuit (FIG. 5, DIMMABLE  LED DRIVER, 520, FIG. 7,720) configured to generate a drive signal for powering a plurality of color channels (FIG. 5, 550 and 560, FIG. 7, 750, 760A, 760B) based on an input power signal (paragraph [0045], “LED driver 520 via only two electrical connections, 522 & 524, and operates via a single-channel variable-DC current source input”); 
a first current control circuit (FIG. 5, Current Regulator 570, FIG. 7, Current Regulator 770A) coupled to a first color channel (FIG. 5, 560, FIG. 7, 760A) of the plurality of color channels and configured to adjust a first channel current of the first color channel based on the drive signal (paragraph [0051], “The first colored LED array 760A is a green LED array, regulated by current regulator 770A”) and a first reference signal (FIG, 5, output of operational amplifier 595, FIG. 7, output of operational amplifier 794), and to generate a feedback signal to control the drive signal of the power supply circuit (paragraph [0046], “In order for the microcontroller to precisely determine variations in the LED driver source current I(drv), a current sensing resistor 596 is inserted in series with the current source driver path I(drv), and an operational amplifier 594 is used to provide the measured voltage drop to the microcontroller”, here measured voltage drop is feedback signal); and 
a channel controller (FIG. 5, Microcontroller 590, FIG. 7, microcontroller 790) configured generate the first reference signal based on a color temperature according to a black body curve (paragraph [0052], “the multi-color configuration of LED light engine 730 addresses this problem, and allows the designer to truly simulate incandescent lamp dimming and very closely replicate its black-body curve characteristics, since two or more, independently controlled, color LED arrays are used for color temperature correction under microcontroller control”).

Regarding claim 2, Baddela further teaches the first color channel comprises one or more light emitting diodes (LEDs) having a red color, a blue color, or a green color (FIG. 7, 760A, paragraph [0051], “The first colored LED array 760A is a green LED array”), the one or more LEDs being configured to output a light intensity corresponding to the first channel current (paragraph [0051], “The first colored LED array 760A is a green LED array, regulated by current regulator 770A”).

Regarding claim 7, Baddela further teaches the first current control circuit is configured to provide the feedback signal to the power supply circuit, and wherein the power supply circuit is configured to regulate a voltage level of the drive signal based on the feedback signal (paragraph [0046], “a current sensing resistor 596 is inserted in series with the current source driver path I(drv), and an operational amplifier 594 is used to provide the measured voltage drop to the microcontroller”, where microcontroller controls the current regulator).

Regarding claim 11, Baddela further teaches a second current control circuit (FIG. 7, current regulator 770B) coupled to a second color channel (FIG. 7, 760B) of the plurality of color channels and configured to adjust a second channel current of the second color channel based on the drive signal (paragraph [0051], “The second colored LED array 760B is a red LED array, regulated by current regulator 770B”) and a second reference signal (FIG. 7, signal from Microcontroller 790); and a third current control circuit coupled to a third color channel (FIG. 7, 750) of the plurality of color channels and configured to adjust a third channel current of the third color channel based on the drive signal and a third reference signal (Baddela does not disclose this limitation but has no patentable credit as it is same as two  color-correction LED arrays as Baddela teaches above), wherein the channel controller is further configured generate the second and third reference signals based on the color temperature (FIG. 8 and paragraph [0053], “the microcontroller 590 of FIG. 5 and/or the microcontroller 790 of FIG. 7 in generating the control signal for each current regulator. The overall purpose of the microcontroller program is to interpret the amplitude modulation of the DC current source output provided by the LED driver, and to provide the control signals to the current regulators to simulate the warming-while-dimming characteristics”).

Regarding claim 12, Baddela further teaches the first color channel comprises one or more green light emitting diodes (LEDs), wherein the second color channel comprises one or more blue LEDs, and wherein the third color channel comprises one or more red LEDs (paragraph [0033], “the colored LEDs may be a combination of red and yellow LEDs as will be described below, or combinations of red, blue, and green LEDs. Numerous other LED colors and packaging variations can be implemented with the embodiments disclosed herein”).

Regarding claim 13, Baddela further teaches the first channel current is greater than or equal to each of the second and third channel currents (FIG. 7, current ICLR being split in to second and third channel, so first channel current is greater).

Regarding claim 14, Baddela further teaches the first color channel has a forward voltage that is greater than or equal to that of each of the second and third color channels (FIG. 7 shows first color channel consists of 7 forward bias diodes, where second color channel consists of 5 forward bias diodes and third color channel consists of 4 forward bias diodes, so first color channel has a forward voltage that is greater than each of the second and third color channels) .

Regarding claim 15, Baddela further teaches the channel controller is further configured to generate the first reference signal based on a dimmer setting from a dimming controller (paragraph [0053], “the microcontroller program is to interpret the amplitude modulation of the DC current source output provided by the LED driver, and to provide the control signals to the current regulators to simulate the warming-while-dimming characteristics. Note that all the logic for this function is being performed within the LED light engine module, based in information provided from the dimmable LED driver 2-wire output. Hence, the LED light engine 530 or 730 is capable of performing the warming-while-dimming function independent of the type of AC dimmer located before the dimmable LED driver”).

Regarding claim 16, Baddela further teaches the color temperature is based on at least one of a dimmer setting and a time of day (paragraph [0061], “the microcontroller outputs a control signal to each current regulator to adjust the dimming level for each channel based on the calibration level, the temperature, and the lifetime”), and wherein the channel controller is configured to generate the first reference signal based on the color temperature by referencing a lookup table or a formula (paragraph [0056], “the microcontroller uses the filtered current reading as an index to its lookup table (LUT) to determine the dim level for each channel, i.e., for each current regulator-controlled color LED array current path”).

Regarding claim 19, Baddela teaches a multi-channel power supply system (FIG. 5, 7) comprising: 
a power supply circuit (FIG. 5, DIMMABLE  LED DRIVER, 520, FIG. 7,720) configured to generate a drive signal for powering a plurality of color channels (FIG. 5, 550 and 560, FIG. 7, 750, 760A, 760B) based on an input power signal (paragraph [0045], “LED driver 520 via only two electrical connections, 522 & 524, and operates via a single-channel variable-DC current source input”),
the plurality of color channels comprising a red color channel, a blue color channel, and a green color channel (paragraph [0033], “the colored LEDs may be a combination of red and yellow LEDs as will be described below, or combinations of red, blue, and green LEDs. Numerous other LED colors and packaging variations can be implemented with the embodiments disclosed herein”);
a first current control circuit (FIG. 5, Current Regulator 570, FIG. 7, Current Regulator 770A) coupled to the green color channel (FIG. 7, 760A, paragraph [0051], “The first colored LED array 760A is a green LED array”) and configured to adjust a first channel current of the green color channel  (FIG. 7, 760A, paragraph [0051], “The first colored LED array 760A is a green LED array”) based on the drive signal and a first reference signal (FIG, 5, output of operational amplifier 595, FIG. 7, output of operational amplifier 794), and to generate a feedback signal to control the drive signal of the power supply circuit (paragraph [0046], “In order for the microcontroller to precisely determine variations in the LED driver source current I(drv), a current sensing resistor 596 is inserted in series with the current source driver path I(drv), and an operational amplifier 594 is used to provide the measured voltage drop to the microcontroller”, here measured voltage drop is feedback signal);
a second current control circuit (FIG. 7, current regulator 770B) coupled to the blue color channel (paragraph [0033], “the colored LEDs may be a combination of red and yellow LEDs as will be described below, or combinations of red, blue, and green LEDs. Numerous other LED colors and packaging variations can be implemented with the embodiments disclosed herein”) and configured to adjust a second channel (FIG. 7, 760B) current (FIG. 7, 760B, ICLR) of the blue color channel based on the drive signal and a second reference signal (paragraph [0051], “The second colored LED array 760B is a red LED array, regulated by current regulator 770B” and FIG. 7, signal from Microcontroller 790 is the reference signal);
 a third current control circuit coupled to the red color channel and configured to adjust a third channel current (FIG. 7, IWHT2) of the red color channel (paragraph [0033], “the colored LEDs may be a combination of red and yellow LEDs as will be described below, or combinations of red, blue, and green LEDs. Numerous other LED colors and packaging variations can be implemented with the embodiments disclosed herein”) based on the drive signal and a third reference signal (Baddela does not disclose this limitation but has no patentable credit as it is same as two  color-correction LED arrays as Baddela teaches above); 
a channel controller (FIG. 5, Microcontroller 590, FIG. 7, microcontroller 790) configured generate the first reference signal based on a color temperature according to a black body curve (paragraph [0052], “the multi-color configuration of LED light engine 730 addresses this problem, and allows the designer to truly simulate incandescent lamp dimming and very closely replicate its black-body curve characteristics, since two or more, independently controlled, color LED arrays are used for color temperature correction under microcontroller control”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baddela as applied to claim 1 above, and further in view of Church et al. (WO 2011014963 A1).

Regarding claim 8, Baddela teaches limitations of claim 1 but does not disclose 
the power supply circuit comprises: a power factor correction (PFC) circuit configured to receive the feedback signal and to regulate the drive signal based on the feedback signal.

	Church taches the power supply circuit comprises: a power factor correction (PFC) circuit configured to receive the feedback signal and to regulate the drive signal based on the feedback signal (paragraph [0026], “The power supply includes a power factor correction (PFC) single ended primary inductance controller (SEPIC) power controller 310. The power controller 310 provides a controlled voltage Vcc as output. The controlled voltage output Vcc is controlled by the power controller 310 based on a feedback voltage supplied to the power controller 310. The power controller 310 adjusts the controlled output voltage”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baddela in view of Church to incorporate PFC which  provides a constant output voltage where the output current will vary depending on the load that is connected (JOSEFOWICZ, paragraph [0027]).

Claim(s) 9, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baddela as applied to claim 1 above, and further in view of Zeigler et al. (US 2020/0008277 A1).

Regarding claim 9, Baddela teaches limitations of claim 1 but does not disclose 
 the power supply circuit has a primary side and a secondary side electrically isolated from, and inductively coupled to, the primary side.

Zeigler teaches the power supply circuit has a primary side and a secondary side electrically isolated from (FIG. 1B, primary side & secondary of T1 and paragraph [0018], “Transformer T1 stores energy and releases energy, based on operation of the control circuit 24, which in this example case includes switch S1 controllable by the PFC controller 14”)), and inductively coupled to, the primary side (FIG. 1B).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baddela in view of Zeigler to incorporate a primary side and a secondary side electrically isolated from, and inductively coupled to, the primary side. i.e. a transformer T1 selectively switches the primary of the transformer T1 to achieve a desired power factor (Zeigler, paragraph [0023]).

Regarding claim 10, Baddela teaches limitations of claim 1 but does not disclose the first current control circuit is configured to communicate the feedback signal to a primary side of the power supply circuit via an optocoupler.

Zeigler teaches the first current control circuit is configured to communicate the feedback signal to a primary side of the power supply circuit (FIG. 1B, primary of T1) via an optocoupler (FIG. 1B, Optocoupler 18 and paragraph [0019], “the input lead connected to an optocoupler 18 of feedback circuit 16”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baddela in view of Zeigler to incorporate optocoupler allows for isolation between the feedback circuit 16 and the control circuit 24 (Zeigler, paragraph [0021]).

Regarding claim 17, Baddela as modified above further teaches a first rectifier (Zeigler FIG. 1B, D1) coupled to a secondary winding of the power supply circuit (FIG. 1B and paragraph [0020]) ) and configured to prevent a reverse current at the first color channel; and a first low pass filter coupled between the first rectifier and the first color channel and configured to produce the first channel current as a first DC current based on the drive signal (paragraph [0022]).

Allowable Subject Matter
Claims 3-6, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 3, prior art whether stand alone or in combination do not teach the limitation “the feedback signal based on a difference between the first reference signal and the first sense signal; and a voltage-controlled resistor (VCR) configured to adjust the first channel current by dynamically adjusting a resistance of the VCR based on the feedback signal”. Limitations of claim 3 as a whole are not taught by prior art therefore claim 3 is objected to as being dependent upon a rejected base claim.

Claims 4-6 depend on claim 3, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 18, prior art whether stand alone or in combination do not teach the limitation “a third rectifier coupled to the secondary winding of the power supply circuit and configured to prevent a reverse current at a third color channel; and a third low pass filter coupled between the third rectifier and the third color channel and configured to produce a third channel current as a third DC current based on the drive signal”. Limitations of claim 18 as a whole are not taught by prior art therefore claim 18 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831